DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 9/28/2020.
Claims 1-20 are currently pending and have been examined. 
This action is made Non-FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how an image sensor can “use” lane information. The image sensor would collect lane information and another system would then use the collected information. Examiner suggests amending the term “used” to a term showing that the sensor is collecting lane information such as “extracted” as shown in the instant specification. “Specifically, the processor 830 may not transmit lane information used (or extracted) by the image sensor 1410, of the autonomous driving visibility information (S2020). [0582] The processor 830 may transmit the autonomous driving visibility information, except for the 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 8-11, 13-14 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

101 Analysis – Step 1
	Claim 1 is directed to a device which provides a path information to a vehicle. Therefore, claim 1 is within at least one of the four statutory categories as it is a machine. Claims 14 is a method substantially the same limitations as claim 1. Therefore it also fits within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity,
and/or c) mental processes.
	Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:

A path providing device configured to provide path information to a vehicle, the device comprising:
an image sensor;

a processor configured to:
based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, 
determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in map information received through a communication module disposed at the vehicle, 
based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or a server, and
update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path,
wherein the path providing device further comprises a data fusion unit configured to extract a portion of the map information to be updated based on the image received from the image sensor.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “update the optimal path based on the autonomous driving visibility information” encompasses observing a surrounding area. Based on its use of using a human driver is always aware driving visibility information and is capable of using this information to create and update mentally an optimal path along the route. Additionally, it a necessary aspect of driving to identify a current lane the driver is in.

101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or 

A path providing device configured to provide path information to a vehicle, the device comprising:
an image sensor;
an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from the image sensor; and
a processor configured to:
based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, 
determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in map information received through a communication module disposed at the vehicle, 
based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or a server, and
update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path,
wherein the path providing device further comprises a data fusion unit configured to extract a portion of the map information to be updated based on the image received from the image sensor.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitation of interfacing the collected and determined information into a form that can be transmitted to a component in the vehicle, amount to insignificant extra solution activity (MPEP § 2106.05) Accordingly, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

101 Analysis – Step 2B
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer to process abstract ideas amount to nothing more than mere data collection which again is insignificant extra solution activity. Hence, the claim is not patent eligible. 

	Therefore, claim 1 is/are ineligible under 35 USC §101. 

Also, Independent claim 14 is/are ineligible under 35 USC §101 because it recites a method reciting substantially the same limitation as claim 14 and is therefore rejected for the same reasoning above.


Dependent claim 4 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the way in which the optimal path is created within the computers. This limitation does not add significantly more to the judicial exception as it only further limits path creation for the insignificant extra solution activity as the path is not clearly used for a practical application.

Dependent claim 8 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the information sent to the one or more processors within a vehicle. This limitation does not add significantly more to the judicial exception as it only further limits the information type for the insignificant extra solution activity.

Dependent claim 9 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the amount of information sent to the one or more processors within a vehicle. This limitation does not add significantly more to the judicial exception as it only further limits the information for the insignificant extra solution activity.

Dependent claim 10 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the information sent to the one or more processors within a vehicle. This limitation does not add significantly more to the judicial exception as it only further limits the information type for the insignificant extra solution activity.

Dependent claim 11 is/are ineligible under 35 USC §101 because it recites a limitation which further limits the information sent to the one or more processors within a vehicle. This limitation does not add significantly more to the judicial exception as it only further limits the information type for the insignificant extra solution activity.

Dependent claim 13 is/are ineligible under 35 USC §101 because it recites a limitation which further the physical layout of the sensor and processor. This limitation does not add significantly more to the judicial exception as it only further limits the structure of the insignificant extra solution activity processors.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-4, 8-9, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stentz (U.S. Pub No.20180209801).

Regarding claim 1

A path providing device configured to provide path information to a vehicle, the device comprising:
an image sensor, (Fig 1, 101, 110, a camera is an image sensor)
an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from the image sensor; and (Fig 1, 140, showing a perception system connected to the sensor array disposed in the vehicle)
a processor configured to: (Fig 7, item 711)
based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, (Fig 4, shows vehicle in a multi-lane road; “the current path may progress in concert with the current lane on which the SDV travels, whereas the current route may diverge from the current path accordingly.” [16]; “the trajectory data 126 can indicate that the vehicle control module 155 must change lanes or make a turn in order to proceed to the next road segment along the current route 139.” [34] The system must sense which lane it is to know the current lane it is in and to sense if a lane change must be made.) 
Determine an optimal path for guiding the vehicle from the identified lane, (“the control system can perform a cost analysis to determine whether to diverge from the current route. Execution of the cost analysis can correspond to optimizations between risk in continuing along the current route, risk in selecting alternative routes, and time deltas between the current route versus the alternative routes.” [11]; “the greater the likelihood that the control system will select a current path that does not require the SDV to execute maneuver, such as a lane change or turn. As provided herein the “current path” of the SDV is distinguished from the “current route” in that the current path may progress in concert with the current lane on which the SDV travels, whereas the current route may diverge from the current path accordingly.” [16]; “the route plan 248 can indicate that the vehicle control system 285 must change lanes, remain in a current lane, make a turn, etc., on a given road segment.” [51] 
the optimal path comprising one or more lanes included in map information received through a communication module disposed at the vehicle, (“the SDV can also communicate route inquiries to the backend transport routing system. The transmission of route inquiries can be triggered by the SDV approaching a “decision point” on a road network map. As provided herein, a “decision point” can correspond to a perceived location or area along a current route in which multiple route options exist. For example, such decision points can correspond to intersections, highway exits and entrances, roundabouts, congested areas or road segments, individual congested lanes (e.g., a turn lane),” [13]; “As provided herein, the decision points can correspond to upcoming turns, lane changes, highway exits or entrances… For example, an upcoming turn may require the SDV 100 to quickly change through multiple lanes of dense traffic.” [41] The map information must have information relating to one or more lanes to know if an individual lane is congested and to know there are turn lanes as opposed to non-turn lanes. The system is finding an optimal path to avoid traffic backup conditions) 
based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or a server, and (Fig 1, 120 “In general, the sensor systems 102 collectively provide sensor data 115 to a perception engine 140 of the control system 120… As the SDV 100 travels along a given route, the perception engine 140 can access a current localization map 133 of a current road segment to compare the details of the current localization map 133 with the sensor data 115 in order to detect and identify any objects of interest, such as moving vehicles, pedestrians, bicyclists, and the like. In various examples, the perception engine 140 can dynamically compare the live sensor data 115 from the SDV's sensor systems 102 to the current localization map 133 as the SDV 100” [31-32] System is using sensed information to detect objects of interest around the vehicle which is a visibility information as the system is generating information based on what it can see opposed to what has been seen in the information before. System then transmit this to at least another electric component of the prediction engine

update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path, (“the perception engine 140 can dynamically compare the live sensor data 115 from the SDV's sensor systems 102 to the current localization map 133 as the SDV 100 travels through a corresponding road segment. The perception engine 140 can flag or otherwise identify any objects of interest in the live sensor data 115 that can indicate a potential hazard. In accordance with many examples, the perception engine 140 can output a processed sensor view 141 indicating such objects of interest to a prediction engine 150, that generates control commands 158 executable by the various control mechanisms 170 of the SDV 100, such as the SDV's acceleration, steering, and braking systems 172, 174, 176.”[32] System is using the visibility information of the surroundings it senses, and dynamic information of sensed moving objects of interest and using this information to update the optimal path of the vehicle, in this case the optimal path is changing the drive parameters to avoid a collision.)  

wherein the path providing device further comprises a data fusion unit configured to extract a portion of the map information to be updated based on the image received from the image sensor. (“the transport system 190 can identify the origination of a traffic situation using the location pings 121, and can make a traffic request 193 to the SDV 100 for the traffic context update 129. In response to the traffic request 193, the dynamic routing engine 125 can generate a traffic context update 129 from the processed sensor view 141, and transmit the traffic context update 129 to the transport system 190.” [38]; “the live, localized traffic context update 129 may be a streamed as video content from a specified camera of the camera system 101, or may be provided as image content. Accordingly, the live traffic context update 129 from the SDV 100 can be transmitted to the backend transport system 190 to provide context to a given traffic situation” [37] While the vehicle is driving through the mapped environment, it is unable to collect data on the entirety of the environment at a given time as it is only capable of traveling at a physical speed and is limited by current technology in its sensing range. This means the vehicle is only capable of collecting a portion of map information which is sends to the transport system to update a section of its larger traffic map information. The fusion unit is encompassed in 130, 140, 141, 150, which compares map information with sensed information to find differences in the information. Additionally, System has an operation which extracts a portion of the map information, the traffic context, and updates the map information of the transport system 190. The system may send video content or image content, meaning that both sets of data are recorded by the vehicle, but only a portion of the data is sent to update the map information based on the images taken from the image sensors.  

Regarding claim 2
As shown in the rejection above, Stentz teaches the limitations of claim 1

wherein the data fusion unit is further configured to transmit, to the processor, difference information related to the portion of the map information, and wherein the processor is further configured to generate the optimal path based on the difference information. (“the perception engine 140 can dynamically compare the live sensor data 115 from the SDV's sensor systems 102 to the current localization map 133 as the SDV 100 travels through a corresponding road segment. The perception engine 140 can flag or otherwise identify any objects of interest in the live sensor data 115 that can indicate a potential hazard. … the prediction engine 150 can dynamically calculate a collision probability for each object of interest, and generate event alerts 151 if the collision probability exceeds a certain threshold. As described herein, such event alerts 151 can be processed by a vehicle control module 155 that generates control commands 158 executable by the various control mechanisms 170 of the SDV 100, such as the SDV's acceleration, System compares map information with sensed information for difference information. It is related to the portion of map information as the image data sent for the portion of information is used here to find the difference information. The system generates an optimal path by executing control to avoid collisions.


Regarding claim 3
As shown in the rejection above, Stentz teaches the limitations of claim 1

wherein the data fusion unit is further configured to:

extract the portion of the map information based on a current location of the vehicle and a time at which the image has been received; and (“the SDV 100 can transmit localized traffic context data 129—comprising image or LIDAR data from the SDV's sensor systems 102—to the backend transport routing system 190, which can indicate the immediate traffic situation of the SDV 100. Thus, not only can the location pings 121 from the GPS unit 122 contribute to the live traffic view, but also the sensor data 115 from the SDV's sensor systems 102.” [37] System is limited by current sensor technology that it can at a given time only sense data within a given range pertaining to a portion of the map. The system extracts this information with a known, current, location and at a live time, which means the system has a record of when the image has been received.

transmit, to the server, difference information that is related to the extracted portion of the map information and associated with the current location of the vehicle and the time at which the image has been received. (“the SDV 100 can transmit localized traffic context data 129—comprising image or LIDAR data from the SDV's sensor systems 102—to the backend transport routing system 190, which can indicate the immediate traffic situation of the SDV 100. Thus, not only can the location pings 121 from the GPS unit 122 contribute to the live traffic view, but also the sensor data 115 from the SDV's sensor systems 102.” [37] System is sending information to the server which is related to the extraction portion of the map information as explained above


Regarding claim 4
As shown in the rejection above, Stentz teaches the limitations of claim 1

wherein the data fusion unit is further configured to transmit, to the processor, difference information related to the portion of the map information, and (“the perception engine 140 can dynamically compare the live sensor data 115 from the SDV's sensor systems 102 to the current localization map 133 as the SDV 100 travels through a corresponding road segment.” [32]; (“the SDV 100 can transmit localized traffic context data 129—comprising image or LIDAR data from the SDV's sensor systems 102—to the backend transport routing system 190, which can indicate the immediate traffic situation of the SDV 100. Thus, not only can the location pings 121 from the GPS unit 122 contribute to the live traffic view, but also the sensor data 115 from the SDV's sensor systems 102.” [37])

wherein the processor is further configured to:
generate a first optimal path using the difference information, the first optimal path corresponding to a first section of the optimal path in which the map information does not match the sensing information, and (“the dynamic routing engine 125 can identify a decision point along a current route 139 and make a local risk assessment (e.g., for a dangerous left turn). If the risk corresponding to the decision point exceeds a predetermined risk threshold, the dynamic routing engine 125 can, by default, select an alternative route upon which to diverge the SDV 100.” [47] The system has created an optimal path to reduce the risk of the vehicle in a case where the map information, the information use to originally plan the left turn, does not match the sensed information, that this left is dangerous. The system has created a path for a first section at the decision point to generate a route using the difference information

generate a second optimal path using the map information, the second optimal path corresponding to a second section of the optimal path in which the map information matches the sensing information. (“The dynamic routing engine 200 can provide a route plan 248 to the vehicle control system 285 of the SDV 201. For each successive destination 211 provided, the dynamic routing engine 200 can provide an initial route plan 248, which can correspond to a most optimal route to the destination 211 (e.g., in terms of distance, time, and/or cost). In some aspects, the destination 211 can be provided to the dynamic routing engine 200 by the backend transport routing system 295, or from a passenger via a user interface of the SDV 201. In certain examples, cost analysis engine 225 can determine the most optimal route to the destination 211. In variations, the transport system 295 can provide an initial route to the destination 211. In either case, the dynamic routing engine 200 can provide the initial route plan 248 to the vehicle control system 285.” [49]; “the dynamic routing engine 125 can identify a decision point along a current route 139 System has created an optimal path based on map information. The system is creating a route for an event where the map information will be accurate computed to the sensed information for the trip as it only follows an alternate route when it is found there is a change in the map information and its planned travel route is changed.


Regarding claim 8
As shown in the rejection above, Stentz teaches the limitations of claim 1

wherein the processor is further configured to transmit the autonomous driving visibility information to the communication module, the communication module being configured to transmit the autonomous driving visibility information to the electric component disposed at the vehicle. (Fig 1, 135, 125. Where a two way arrow is connecting and pointing to both the comm interface and dynamic routing engine. The processor is transmitting driving visibility information to the communication module and the communication module is configured to transmit autonomous driving visibility information to the electric component in the vehicle relating to the store map information 195 and the visibility information sensed by the vehicle sensor array 101-105, 110-114.; “(“the SDV 100 can transmit localized traffic context data 129—comprising image or LIDAR data from the SDV's sensor systems 102—to the backend transport routing system 190,” [37])


Regarding claim 9
As shown in the rejection above, Stentz teaches the limitations of claim 8

wherein the processor is further configured to transmit partial information of the autonomous driving visibility information, the partial information corresponding to each of a plurality of electric components disposed at the vehicle. (“Each of the sensors 102 can communicate with the control system 120 utilizing a corresponding sensor interface 110, 112, and 114. Each of the sensor interfaces 110, 112, 114 can include, for example, hardware and/or other logical components which are coupled or otherwise provided with the respective sensor. For example, the sensors 102 can include a video camera and/or stereoscopic camera system 101 which continually generates image data of the physical environment of the SDV 100. The camera system 101 can provide the image data for the control system 120 via a camera system interface 110. Likewise, the LIDAR system 103 can provide LIDAR data to the control system 120 via a LIDAR system interface 112. Furthermore, as provided herein, radar data from the radar system 105 of the SDV 100 can be provided to the control system 120 via a radar system interface 114. In some examples, the sensor interfaces 110, 112, 114 can include dedicated processing resources, such as provided with field programmable gate arrays (FPGAs) which can, for example, receive and/or preprocess raw image data from the camera sensor.” [30] The processor 110 is configured to transmit portion information of the driving visibility, the image information, to the components disposed in the vehicle. Lidar system 112 is another such processor which sends partial information, the LIDAR scan, to the components in the vehicle 

Regarding claim 14:

Claim 14 recites a method having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.

Regarding claim 15:

As shown in the rejection above, Stentz disclosed the limitations of claim 14.
Claim 15 recites a method having substantially the same limitation as claim 2 above, therefore it is rejected for the same reason as claim 2.

Regarding claim 16:

As shown in the rejection above, Stentz disclosed the limitations of claim 14.
Claim 16 recites a method having substantially the same limitation as claim 3 above, therefore it is rejected for the same reason as claim 3.

Regarding claim 17:

As shown in the rejection above, Stentz disclosed the limitations of claim 14.
Claim 17 recites a method having substantially the same limitation as claim 4 above, therefore it is rejected for the same reason as claim 4.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 5-7, 12, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stentz in view of Goto (U.S. Pub No. 20160282127)

Regarding Claim 5
As shown in the rejection above, Stentz taught the limitations of claim 1
	Stentz further teaches

wherein the data fusion unit is further configured to:
receive the map information from the server through the communication module and the image from the image sensor; (Fig 1, 195, 185, showing a server sending map information to a communication module. Fig 1 101, 110, showing an image sensor image being sent to the perception image; “the perception engine 140 can dynamically compare the live sensor data 115 from the SDV's sensor systems 102 to the current localization map 133 as the SDV 100 travels through a corresponding road segment.” [32])

based on comparing the map information with object information included in the image, determine information [to be corrected] from the map information; and (“the perception engine 140 can dynamically compare the live sensor data 115 from the SDV's sensor systems 102 to the current localization map 133 as the SDV 100 travels through a corresponding road segment. The perception engine 140 can flag or otherwise identify any objects of interest in the live sensor data 115 that can indicate a potential hazard” [32] System is comparing map information with object information in the image to determine the difference in the information

transmit the determined information to the server through the communication module. (Fig 1, 195, 185, showing the vehicle sending information to the server regarding map information from the communication module. Fig 1 101, 110, showing an image sensor image being sent to the perception image; “(“the SDV 100 can transmit localized traffic context data 129—comprising image or LIDAR data from the SDV's sensor systems 102—to the backend transport routing system 190,” [37])

Stentz does not explicitly teach determining information to be corrected, however Goto does explicitly teach:

based on comparing the map information with object information included in the image, determine information to be corrected from the map information; and (The communications section 134 transmits, to the server 14, the error information computed by the position error measurement section 132, and position information. The map database updating section 136 updates the map data stored in the map database 120 according to map data update information transmitted from the server 14. [62], Fig 22, items 614, 612. Showing that the vehicle is updating the server map database based on errors in information which is information which should be corrected; “The communications section 134 transmits, to the server 614, difference information generated by the difference information generation section 632, and the position information indicating the position of the vehicle measured by the position measurement section 128 and the travelling position of the vehicle identified by the travelling position identification section 630. Distinguishing information representing the position is appended to each part region in the difference information, and this information is employed to update a difference database 644, described later.” [274], “Since the possibility of a new road is particularly high in such cases, the difference information generation section 632, as illustrated in FIG. 30, projects the positioning path onto the map data, and sets the difference value of the part region on the projected positioning path to a predetermined value for generation as difference information.” [272]; System is comparing errors found between the vehicle and the server map. System detects the amount of errors in the system to decide information to be corrected to correctly update map. System has compared map data to objects sensed by vehicle, the new road, to calculate data to be corrected.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stentz to include the teachings of as taught by Goto to allow for a system of vehicles to automatically update a map database to ensure up to date driving knowledge without the need to carry out repeat surveys to increase cost efficiency “here is sometimes a need to carry out a repeat survey in order to determine sites at which change occurred, since changes in traffic volume accompanying changes to roads are highly likely to extend to roads in a range within the wider surrounding area. Moreover, a road change can not necessarily be detected from traffic volume since traffic volume also arises from causes other than changes in roads (for example, the opening of a new commercial facility).” [9-10]

Regarding claim 6
The combinations of Stentz and Goto, as shown in the rejection above, disclosed the limitations of claim 5

Goto further teaches:

wherein the processor is further configured to determine external environment information using at least one of the one or more sensors, and (“the travelling position identification section 130 generates a road surface image that is the System is using sensor to determine external environment information, the road surface.

wherein the data fusion unit is further configured to set a method for extracting the portion of the map information based on the external environment information. (“the travelling position identification section 130 generates a road surface image that is the surrounding image of the vehicle surroundings, captured by the camera 122, projected onto the road surface. Then, the travelling position identification section 130 identifies a travelling position of the vehicle on the map data by collating the road surface image on the map data obtained from the map database 120 corresponding to the position of the vehicle measured by the position measurement section 128, with the generated road surface image.” [65]; “The communication section 140 of the server 14 receives the sensor information transmitted from the probe on-board device 18. Then, the map database updating section 150 of the server 14 updates the map data stored in the map database 152 using the sensor information received by the communication section 140. Moreover, the error updating section 154 updates the error information at the site at which the map was updated by the map database updating section 150.” [116] System is comparing sensor data and map database information to compare the data and extracts a portion of map information, regarding where it is, through a transmission method

Regarding claim 7
The combinations of Stentz and Goto, as shown in the rejection above, disclosed the limitations of claim 6

Goto further teaches:

wherein the data fusion unit is further configured to:
determine whether the external environment information satisfies a preset condition; and (“the difference information generation section 632 extracts a region having an edge gradient in a direction orthogonal to the positioning path, or a group of equivalent brightness levels (for example, white colors, orange colors, or the like) as the feature region.” [263] There is a preset condition based on external environment information, in that the edge gradient is of a brightness level
based on a determination that the external environment information satisfies the preset condition, set at least one of an extraction range to be updated from the map information or a type of information to be extracted from the map information. (“In the example of FIG. 27, a diamond shaped road marking on the map data, a vehicle lane division, or the like is effective collation information, and collation can be performed at a high confidence level. Due to a newly constructed pedestrian crossing present at the lower right of the road surface image, the result of the comparison between the part regions is a large difference for only the part region corresponding to the newly constructed pedestrian crossing.” [260]; “More specifically, the travelling position identification section 130 generates a road surface image that is the surrounding image of the vehicle surroundings, captured by the camera 122, projected onto the road surface. Then, the travelling position identification section 130 identifies a travelling position of the vehicle on the map data by collating the road surface image on the map data obtained from the map database 120 corresponding to the position of the vehicle measured by the position measurement section information generation section 632 extracts a feature region from the respective part regions of the road surface image as the feature region.” [262]; “The communications section 134 transmits, to the server 614, difference information generated by the difference information generation section 632, and the position information indicating the position of the vehicle measured by the position measurement section 128” [274]; System will update the map information within a range of area and type of information by sending new road surface images within the applicable region when sensed

Regarding claim 12
The combinations of Stentz and Goto, as shown in the rejection above, disclosed the limitations of claim 6

	Stentz further teaches:

wherein the data fusion unit is further configured to:
based on the external environment information corresponding to a first condition, set a first method for extracting the portion of the map information; and (“the transport system 190 can identify the origination of a traffic situation using the location pings 121, and can make a traffic request 193 to the SDV 100 for the traffic context update 129. In response to the traffic request 193, the dynamic routing engine 125 can generate a traffic context update 129 from the processed sensor view 141, and transmit the traffic context update 129 to the transport system 190.” [38]; “the live, localized traffic context update 129 may be a streamed as video content from a specified camera of the camera system 101, or may be provided as image content. Accordingly, the live traffic context update 129 from the SDV 100 can be transmitted to the backend transport system 190 to provide context to a given traffic situation” [37] Based on organization of a traffic situation, and external environment information, a first condition of having a traffic request for a traffic context update has been made. The system uses a first method of extracting the portion of map information. In this case, the method extracts the traffic context information relating to the map

Goto further teaches:

based on the external environment information corresponding to a second condition, set a second method for extracting the portion of the map information, the second method being different from the first method. (“The communication section 140 of the server 14 receives the sensor information transmitted from the probe on-board device 18. Then, the map database updating section 150 of the server 14 updates the map data stored in the map database 152 using the sensor information received by the communication section 140. Moreover, the error updating section 154 updates the error information at the site at which the map was updated by the map database updating section 150.” [116]; “More specifically, the travelling position identification section 130 generates a road surface image that is the surrounding image of the vehicle surroundings, captured by the camera 122, projected onto the road surface. Then, the travelling position identification section 130 identifies a travelling position of the vehicle on the map data by collating the road surface image on the map data obtained from the map database 120 corresponding to the position System has a second activation condition, error information is sensed between the map and sensor data. The system has a second method of extraction in that it extracts the difference information seen between the map and sensed data and send this portion of the map information to the server map

Regarding claim 18:

As shown in the rejection above, Stentz disclosed the limitations of claim 14.
Claim 18 recites a method having substantially the same limitation as claim 5 above, therefore it is rejected for the same reason as claim 5.

Regarding claim 19:

As shown in the rejection above, Stentz disclosed the limitations of claim 14.
Claim 19 recites a method having substantially the same limitation as claim 6 above, therefore it is rejected for the same reason as claim 6.

Regarding claim 20:

As shown in the rejection above, Stentz and Goto disclosed the limitations of claim 19.

wherein setting the method for extracting the portion of the map information comprises:
determining whether the external environment information satisfies a preset condition; (“as illustrated in FIG. 27, for each part region, the difference information generation section 632 calculates the difference between the part region of the road surface image of the map data and the part region of the road surface image corresponding to that part region. In the present exemplary embodiment, the total of disparities in brightness values for respective pixels in the part region is employed as the difference information. The average disparity in brightness values of the respective pixels of the part region may also be employed as the difference information. The correlation of a histogram of edge gradients in the part region may also be used as the difference information.” [259]; There is a preset condition based on external environment information, in that the brightness level over a known region, based on the positioning system, is different from what is expected

based on a determination that the external environment information satisfies the preset condition, setting at least one of a first extraction range to be updated from the map information or a first type of information to be extracted from the map information; and (“when determination is made that the positioning path matches the lane graph in the comparison result made by the lane graph comparison section 631 and the travelling position identification section 630 determines that the collation confidence level is high, the difference information generation section 632 generates difference information indicating the difference between the road surface image and the map data… In more detail, as illustrated in FIG. 27, for each part region, the difference information generation section 632 calculates the difference between the part region of the road surface image of the map data and the part region of the road surface image corresponding to that part region. In the present exemplary embodiment, the total of disparities in brightness values for respective Based on the preset condition of the positional information being accurate but there is a difference sensed in sensed images on the road relating to signage, the system updates the database with this information by sending a range/ area around the marking to be sent where it knows it is a road marking.

based on a determination that the external environment information does not satisfy the preset condition, (“Moreover, when it is determined that the positioning path and the lane graph do not match in the comparison result made by the lane graph comparison section 631 and the travelling position identification section 630 determines that the collation confidence level is low,” [271] Threshold is not met as the positioning path and lane graph do not match
setting at least one of a second extraction range to be updated from the map information or a second type of information to be extracted from the map information, wherein the second extraction range is different from the first extraction range, and the second type of information is different from the first type of information. (“Since the possibility of a new road is particularly high in such cases, the difference information generation section 632, as illustrated in FIG. 30, projects the positioning path onto the map data, and sets the difference value of the part region on the projected positioning path to a predetermined value for generation as difference information… Note that the difference information generated by the first round of processing by the difference information generation section 632 is the difference information for a single portion of the map data, such as that illustrated in FIG. 31. Accordingly, it is efficient to hold difference information on the same map data, and to dispatch the difference information to the next round of processing at a timing at which the travelling position of the vehicle has migrated to a neighboring map database. Holding the difference information enables the difference values of respective part regions to be averaged. Moreover, the number of times that the difference values of the respective part regions have been measured is registered as supplementary information.” [272-273] When the preset condition is not met, the system assumes it is on a new roadway. The system then extracts a different range, the length of the new roadway, and a new type of information, that the difference is related to a new roadway. The system has, when the threshold was not met, extracted a second range of second information to update the map.)


Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stentz and Goto in further view of Herbach (U.S. Pat No. 8849494)

Regarding Claim 10
As shown in the rejection above, Stentz and Goto disclosed the limitations of claim 9
	Stentz further teaches

wherein the autonomous driving visibility information comprises lane information used by the image sensor, and (“the trajectory data 126 can indicate that the vehicle control module 155 must change lanes or make a turn in order to proceed to the next road segment along the current route 139.” [34] System must be collecting lane information to know when the vehicle must change lanes. It is well known in the art that different lanes cause different driving trajectories and are important for autonomous vehicles to place themselves in the environment


Stentz and Goto do not explicitly teach Wherein the processor is configured not to transmit the lane information in the autonomous driving visibility information, however Herbach does explicitly teach:

wherein the processor is further configured not to transmit the lane information in the autonomous driving visibility information. (“the autonomous vehicle may adhere to navigational constraints. For instance, the autonomous vehicle may take steps to avoid collisions, to avoid breaking traffic laws (e.g., staying in the proper lane,” col 6-7, 64-9; “The low-level data may be useful to an expert in the assistance center, such as a human expert and/or an expert system. However, the autonomous vehicle may generate a large enough volume of low-level data to be impractical for the autonomous vehicle to regularly transmit. Instead, the autonomous vehicle may use heuristics to reduce the extent of transmitted data, such as but not limited to restricting the number of obstacles or objects to report based on proximity to the autonomous vehicle, sorting objects based on the autonomous vehicle's trajectory or location or perceived importance of the objects, and/or preferring expert-friendly types of data for transmission. Additionally, or alternatively, the autonomous vehicle may restrict the data to high-level (e.g., polygonal or polyhedral) representations of these objects that were derived from the low-level data.” Col 7-8, 63-10; System limits the amount of data it transfers from vehicle to server to ensure data upload speed. Would be obvious to remove the lane information of the vehicle from the driving visibility information to reduce the data size to be transmitted to the off vehicle server to increase map updating performance 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stentz and Goto to include the teachings of as taught by Herbach to allow the system to transmit only required data when updating the servers map data base. By sending only high level data, the database will remain up to date while minimizing the amount of data sent a received which in turn reduces the required resources such as processors and bandwidth required to handle large amounts of data. This would reduce the cost of the system while maintaining functionality.

	Regarding Claim 11
As shown in the rejection above, Stentz, Goto, and Herbach disclosed the limitations of claim 10
	Stentz further teaches

wherein the processor is further configured to transmit, to the electric component disposed at the vehicle, a portion of the autonomous driving visibility information excluding the lane information, and (“In an example of FIG. 1, the control system 120 includes computational resources (e.g., processing cores and/or field programmable gate arrays (FPGAs)) which operate to process sensor data 115 received from a sensor system 102 of the SDV 100 that provides a sensor view of a road segment upon which the SDV 100 operates.” [27]; “the trajectory data 126 can indicate that the vehicle control module 155 must change lan11es or make a turn in order to proceed to the next road segment along the current route 139.” [34]; Fig 1, 102-115, showing that the vehicle has multiple visibility information systems. Through previous teaching of Herbach, the system has incorporated elements to only transmit certain data to reduce the data requirements of the system. Would have been obvious to combine to reduce the own vehicle components data requirements by reducing data sent through processor by sending only portions of the information to the processor.

wherein the image sensor is configured to transmit the lane information to the electric component disposed at the vehicle. (“Sensor system 1604 may include a number of sensors configured to sense information about an environment of autonomous vehicle 1600. For example, sensor system 1604 may include a GPS 1620, an inertial measurement unit (IMU) 1622, a radar unit 1624, a LIDAR unit 1626, and a camera 1628. Other sensors are possible as well. One or more of the sensors included in sensor system 1604 may be configured to be actuated separately and/or collectively in order to modify a position and/or an orientation of the one or more sensors.” Col 27 54-63; “obstacle data 1630 be stored as part of sensor system 1604. Obstacle data 1630 may include image data 1632 and sensor data 1634. Image data 1632 may include still and/or video images captured by autonomous vehicle 1600; e.g., using camera 1628.” Col 28 26-31; “Trajectory validation component 1642 may determine whether or not autonomous vehicle 1600 may follow a new trajectory proposed by assistance center 520. Trajectory validation component 1642 may validate the trajectory using data from sensors, such as indicated in sensor system 1604,” col 29 57-52; System is sending data from the image sensor to the in vehicle electric component, the trajectory validation component, as established in Stentz, the system encompasses lane information to ensure the vehicle in the correct travel lane

Herbach further teaches

wherein the image sensor is configured to transmit the lane information to the electric component disposed at the vehicle. (“Sensor system 1604 may include a number of sensors configured to sense information about an environment of autonomous vehicle 1600. For example, sensor system 1604 may include a GPS 1620, an inertial measurement unit (IMU) 1622, a radar unit 1624, a LIDAR unit 1626, and a camera 1628. Other sensors are possible as well. One or more of the sensors included in sensor system 1604 may be configured to be actuated separately and/or collectively in order to modify a position and/or an orientation of the one or more sensors.” Col 27 54-63; “obstacle data 1630 be stored as part of sensor system 1604. Obstacle data 1630 may include image data 1632 and sensor data 1634. Image data 1632 may include still and/or video images captured by autonomous vehicle 1600; e.g., using camera 1628.” Col 28 26-31; “Trajectory validation component 1642 may determine whether or not autonomous vehicle 1600 may follow a new trajectory proposed by assistance center 520. Trajectory validation component 1642 may validate the trajectory using data from sensors, such as indicated in sensor system 1604,” col 29 57-52; System is sending data from the image sensor to the in vehicle electric component, the trajectory validation component, as established in Stentz, the system encompasses lane information to ensure the vehicle in the correct travel lane

wherein the processor is further configured to transmit, to the electric component disposed at the vehicle, a portion of the autonomous driving visibility information excluding the lane information, and (“the autonomous vehicle may adhere to navigational The low-level data may be useful to an expert in the assistance center, such as a human expert and/or an expert system. However, the autonomous vehicle may generate a large enough volume of low-level data to be impractical for the autonomous vehicle to regularly transmit. Instead, the autonomous vehicle may use heuristics to reduce the extent of transmitted data, such as but not limited to restricting the number of obstacles or objects to report based on proximity to the autonomous vehicle, sorting objects based on the autonomous vehicle's trajectory or location or perceived importance of the objects, and/or preferring expert-friendly types of data for transmission. Additionally, or alternatively, the autonomous vehicle may restrict the data to high-level (e.g., polygonal or polyhedral) representations of these objects that were derived from the low-level data.” (33) System limits the amount of data it transfers from vehicle to server to ensure data upload speed. Would be obvious to remove the lane information of the vehicle from the driving visibility information to reduce the data size to be transmitted to the off vehicle server to increase map updating performance 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stentz in view of Adam Savages Tested

As shown in the rejection above, Stentz discloses the limitations of claim 1

Stentz does not explicitly teach wherein the processor and the image sensor are disposed on a single printed circuit board, however Adam Savages Tested does explicitly teach:

[AltContent: ]wherein the processor and the image sensor are disposed on a single printed circuit board. Where the video shows a disassembled digital camera which has IC chips/ processors (left arrow) and an image sensor (right arrow) on a single PCB board
[AltContent: ]
    PNG
    media_image1.png
    394
    708
    media_image1.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stentz to include the teachings of as taught by Adam Savages Test to allow for a more compact design of the apparatus. It has long been well known in the art that both an image sensor and a processor can be held on a singular PCB board as it reduces the amount of boards which need to be attached together by means other than direct circuity.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Peterson (U.S. Pat No.9863928): The present invention is directed to a road condition .
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668